Filed 1/12/22 In re E.L. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re E.L. et al., Persons Coming                         B311592
Under the Juvenile Court Law.                             (Los Angeles County
                                                          Super. Ct. No.
                                                          19CCJP06214DE)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ROSA L.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Jean M. Nelson, Judge. Affirmed.
      Donna Balderston Kaiser, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sarah J. Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.

                            ******


      Appellant Rosa L. (mother) appeals from the juvenile
court’s March 24, 2021 order denying her Welfare and
Institutions Code1 section 388 petition requesting return of her
children E.L. and Z.L. (born 2019)2 to her custody, or in the
alternative, reinstatement of reunification services.3
      We affirm the juvenile court’s order.

                         BACKGROUND
      In addition to E.L. and Z.L., mother has three older
children, Jorge (born 2004), Oscar (born 2007) and Angel (born

1     All further statutory references are to the Welfare and
Institutions Code.
2     E.L. and Z.L. are sometimes referred to collectively as the
twins.
3     While this appeal was pending, mother filed, on July 19,
2021, a second section 388 petition requesting return of the
children to her custody, or alternatively, reinstatement of
reunification services. On September 22, 2021, the juvenile court
granted that petition in part and reinstated mother’s
reunification services. The juvenile court’s September 22, 2021
order is not at issue in this appeal. Mother contends the juvenile
court’s September 22, 2021 order does not moot this appeal
because the children were not returned to her custody and
because she was denied reunification services from March 24,
2021, through September 23, 2021.




                                 2
2009),4 who are not subjects of this appeal. Mother was also
pregnant with her sixth child at the time of the hearing on her
section 388 petition.
Child welfare history
       In 2015, the Los Angeles County Department of Children
and Family Services (the Department) filed separate section 300
petitions on behalf of Jorge, Oscar, and Angel. In February 2015,
the juvenile court sustained the petitions based on
methamphetamine use by mother, Eric (Angel’s father), and
Ivan D. (Oscar’s father) and ordered the siblings removed from
their parents’ custody. Court supervision was terminated in
August 2016 after mother, Eric, and Ivan D. completed court-
ordered programs.
       In September 2019, the Department filed another petition
on behalf of the siblings, alleging that mother had tested positive
for methamphetamine and had physically abused Jorge by
slapping him on the face. Jorge, Oscar, and Angel were removed
from mother and placed with their fathers.
Detention and section 300 petition
       On October 4, 2019, the juvenile court granted the
Department’s application to remove E.L. and Z.L. from mother
based on allegations that mother had twice tested positive for
methamphetamine while she was pregnant with the twins.
Although mother, E.L., and Z.L. had negative toxicology screens
at the twins’ birth, E.L. and Z.L. were born prematurely and
remained in the neonatal intensive care unit.




4      Jorge, Oscar, and Angel are sometimes referred to
collectively as the siblings.




                                 3
      In an October 2019 meeting with the social worker, mother
confirmed that she had an open dependency case involving the
siblings and admitted using methamphetamine while pregnant
with E.L. and Z.L. Mother identified a man named “Ivan” as the
twins’ father but said she did not know how to locate him and
that he did not want to have anything to do with the children.
The Department’s efforts to locate the twins’ father were
unsuccessful.
      On October 8, 2019, the Department filed a petition on
behalf of E.L. and Z.L. under section 300, subdivisions (a), (b),
and (j) alleging that mother had physically abused Jorge, mother
abused methamphetamine and amphetamine, and the siblings
were prior dependents based on mother’s drug use.
      Mother and Eric appeared at the October 9, 2019 detention
hearing at which the juvenile court ordered E.L. and Z.L.
detained from mother. At Eric’s request, the court ordered
paternity testing to determine whether Eric was the twins’
father. Mother was granted monitored visits with the twins
three times a week for a minimum of three hours.
Jurisdiction and disposition
      E.L. and Z.L. were placed together in the same foster home
at the time of the Department’s December 4, 2019
jurisdiction/disposition report. Mother told the dependency
investigator that she could not identify the twins’ father. Mother
admitted using methamphetamine two or three times while
pregnant with the twins but said she had been sober for four
years before her recent relapse.
      Eric told the dependency investigator that he did not know
mother had relapsed until she tested positive for
methamphetamine during an emergency room visit. He said that




                                4
mother had been sober for four to five years and had worked hard
to reunify with the siblings in a previous dependency case.
      Ivan D. denied being the twins’ father and said he did not
know the father’s identity. He said mother admitted to him that
she had recently relapsed.
      At the December 4, 2019 adjudication hearing, the juvenile
court dismissed the allegations concerning physical abuse of
Jorge and sustained the allegations under section 300,
subdivisions (b) and (j) regarding mother’s methamphetamine
abuse.5
      On January 22, 2020, the juvenile court ordered E.L. and
Z.L. removed from mother’s custody and suitably placed. The
court accorded mother family reunification services and ordered
her to participate in a full drug treatment program with
aftercare, random or on-demand weekly drug testing, a 12-step
program with a sponsor, and individual counseling to address
case issues. Paternity testing determined that Eric was not
twins’ biological father, and the juvenile court found that Eric
was not the twins’ presumed, biological, or alleged father.
Termination of reunification services
      E.L. and Z.L. remained placed together in the same foster
home at the time of the Department’s September 23, 2020
interim review report. Both children had ongoing health issues.
Z.L. was diagnosed with reactive airway disease, GERD,
plagiocephaly, torticollis, and developmental delays. E.L. was
also diagnosed with reactive airway disease and developmental
delays. The twins attended monthly doctor visits to manage their


5     The record on appeal does not include a copy of the
sustained petition for E.L. and Z.L.




                                5
health issues. Their primary physician, Dr. Barron, reported
that the twins’ foster mother was doing an “excellent job” of
managing the children’s medical needs. Dr. Barron told the
social worker that mother could contact her anytime for updates
on the twins’ medical condition. The social worker provided
mother with Dr. Barron’s contact information and a summary of
the twins’ health issues.
       Mother was in partial compliance with her case plan. She
had left an outpatient drug treatment program at El Proyecto del
Barrio and enrolled in an outpatient program at Prototypes
Women’s Center, but left Prototypes shortly thereafter because
the staff there did not speak Spanish. After leaving Prototypes,
mother reenrolled in the outpatient program at El Proyecto del
Barrio. Between May 8, 2020, and August 15, 2020, mother
tested positive for amphetamine/methamphetamine two times,
failed to appear for testing three times, and tested negative 12
times.
       On July 9, 2020, mother’s case manager at El Proyecto del
Barrio reported that mother was being discharged because she
was not taking responsibility for her actions and did not appear
to be benefitting from the program. The case manager referred
mother to a residential treatment program.
       Mother told the social worker she did not want to enter an
inpatient drug treatment program. The social worker
underscored the importance of finding a program that would help
mother maintain her sobriety. She subsequently e-mailed and
texted mother references for alternate treatment programs.
       On July 21, 2020, mother’s case manager at El Proyecto del
Barrio informed the Department that the program staff had
granted mother’s request for a “second chance” after her previous




                                6
discharge. The case manager reported, however, that mother had
failed to attend sessions on July 20, 23, 24, and 27 and risked
being discharged a second time.
       On August 4, 2020, a case manager at Socarro’s Residential
Facility informed the social worker that mother had enrolled in
their inpatient drug treatment program. The case manager
contacted the social worker again on August 11, 2020, and said
the facility was considering discharging mother because she had
lied during her intake appointment. The case manager offered to
transfer mother to another inpatient program, but mother had
refused.
       In July 2020, the twins’ caregiver reported that mother had
behaved strangely during a recent virtual visit and did not
interact with E.L. and Z.L. at all. The caregiver said she
suspected that mother was under the influence of drugs at the
time.
       The caregiver told the social worker that she had informed
mother of several upcoming doctor appointments for E.L. and
Z.L. and had offered to arrange a three-way call with the social
worker, who could serve as an interpreter for mother. Mother
told the caregiver that she was not interested and that “she just
wants [the caregiver] to take care of it.”
       At the September 23, 2020 review hearing, the juvenile
court found that mother had failed to make substantive progress
in her case plan, terminated mother’s reunification services, and
set a section 366.26 hearing.
Section 366.26 report
       In January 2021, the Department reported that E.L. and
Z.L. remained placed with the P.s, who had been caring for the
children since their detention. The twins were attached to P.s,




                                7
who continued to fulfill the children’s medical and emotional
needs. The P.s had an approved home study and wanted to adopt
the twins.
      E.L. and Z.L. attended numerous medical appointments to
address their respective health problems. Both children were
also receiving regional center services.
      Between October 2019 and March 2020, mother regularly
attended twice weekly in-person visits with the twins together
with the siblings. Mother refused to hold or carry E.L. and Z.L.
during some of these visits and asked the siblings or Eric for
assistance in caring for or feeding the twins. The in-person visits
were changed to video visits after March 2020 because of COVID-
19. Mother regularly attended the video visits. Ms. P. reported,
however, that E.L. and Z.L. seemed afraid of mother because she
frequently yelled at the siblings during the video visits. Mother
had two in-person visits with Z.L. and E.L. in December 2020.
Mother was appropriate during those visits, although E.L. and
Z.L. did not demonstrate any attachment to mother.
      The Department recommended that the juvenile court
terminate parental rights and order E.L. and Z.L. freed for
adoption.
Section 388 petition
      On January 19, 2021, mother filed a section 388 petition
seeking return of the twins to her custody, or in the alternative,
reinstatement of reunification services. Mother cited her
participation in a substance abuse program since September 17,
2020, regular attendance at a 12-step program with a sponsor,
and consistent negative drug tests as changed circumstances
warranting the proposed modification of the court’s orders.
Mother further stated that her requested changes were in the




                                 8
twins’ best interests: “The children visit consistently and
regularly with their biological mother, who is bonded with them.
They would benefit from a continued relationship with their
mother, who has successfully maintained a sober lifestyle and
who can provide for them full-time. The children would also
benefit from maintaining a relationship with their half-siblings
Jorge, Oscar, and Angel, who are placed in separate homes.”
       The juvenile court granted mother a hearing on her section
388 petition and ordered the Department to file a response.
March 24, 2021 status review report
       E.L. and Z.L. remained placed with the P.s at the time of
the Department’s March 2021 status review report. The twins
continued to participate in physical therapy, occupational
therapy, and child development therapy through the regional
center. The social worker observed E.L. and Z.L. to be bonded
with the P.s, who continued to meet the children’s needs.
       Mother had resumed in-person visits with E.L. and Z.L. in
December 2020. Ms. P. reported that mother was appropriate
during the visits. E.L. and Z.L. continued to have virtual visits
with the siblings as well.
Department’s response to section 388 petition
       In a March 3, 2021 interview, mother told the social worker
that she began using methamphetamine at age 17 and continued
to do so periodically for the next 20 years. Mother was currently
participating in an outpatient program at El Proyecto del Barrio,
where she had reenrolled in September 2020.
       From September 2020 to February 2021, mother attended
weekly NA/AA meetings. In January 2021, she enrolled in
individual counseling and attended weekly sessions. Mother’s
therapist told the social worker that she was impressed with




                                9
mother’s focus and dedication to program requirements.
Mother’s case manager at El Proyecto del Barrio similarly
reported that mother had consistently participated in services
and had demonstrated growth and commitment to her sobriety.
Mother tested negative for drugs from September 2020 through
early February 2021.
       Mother was pregnant and due to give birth soon. Mother
told the social worker that after learning she was pregnant, she
had remained drug-free for seven months. Mother did not
attribute her sobriety solely to her pregnancy but said she
wanted to change her life and had learned to cope with her stress.
Mother also credited her support system that consisted of her
drug program, Eric, her aunt, her godmother, and a family friend.
She was scheduled to complete a parenting program by the end of
the month. Mother said she had been accepted into a transitional
housing program and that she planned to work after having the
new baby.
       Eric told the social worker mother had changed after
becoming pregnant. He said mother was more tolerant and
patient, spent quality time with Angel during her monitored
visits, and took her sobriety seriously.
       Family friend Juana Gomez said she had known mother for
seven years and had fostered mother’s three oldest children. She
spoke with mother daily and observed a dramatic improvement
in mother. She said mother took her sobriety seriously and
talked about her future and her goals.
       The twins’ foster mother, Ms. P., said she had interacted
with mother for the last year and a half and was present at
nearly all of mother’s visits. Ms. P. stated that she observed no
improvement in mother’s relationship or bond with the twins.




                               10
Mother expressed being “stressed out” to be alone with the
children. Ms. P. further stated that she and her husband had
repeatedly invited mother to participate in the twins’ therapy and
doctor visits, but mother had not done so. She said mother
frequently complained that the twins eat too much and called
them “pigs” because she believed they were overweight.
       A Department human services assistant who had been
monitoring mothers’ visits with the twins told the social worker
that E.L. and Z.L. demonstrated little interest in mother and did
not appear to be attached to her. The twins’ occupational
therapist, physical therapist, and child development specialist,
all confirmed that mother had been invited to participate in the
children’s therapy sessions but that mother had never done so.
       The Department acknowledged mother’s progress in her
recovery but noted that mother was eight months pregnant and
that she had reported being sober for only seven months. The
Department expressed concern about mother’s failure to
participate in E.L.’s and Z.L.’s lives, which included a demanding
schedule of therapy and medical appointments. Mother had
made no effort to participate in the twins’ therapy sessions
despite being invited to do so multiple times. The Department
noted that E.L. and Z.L. were in a stable and loving home, with
foster parents who were willing to adopt them. It recommended
denying mother’s section 388 petition.
Hearing on section 388 petition
       At the March 24, 2021 hearing on mother’s section 388
petition, the juvenile court received into evidence mother’s
petition, the Department’s response to the petition, and a
certificate dated March 22, 2021, indicating that mother had
completed six months of a substance abuse program.




                               11
       After hearing argument from counsel, the juvenile court
denied mother’s petition. The court noted that mother had
participated in services and programs in the past and relapsed,
and that mother’s current sobriety coincided with her most recent
pregnancy. The juvenile court expressed concern that mother
would again relapse after giving birth and dealing with the stress
of a new baby.
       The juvenile court also found that mother’s requested
changes were not in E.L.’s and Z.L.’s best interest. The court
noted that mother had not demonstrated sufficient interest in the
twins’ special needs or participating in their care. After denying
mother’s section 388 petition, the juvenile court granted the
foster parents’ request to be deemed the twins’ de facto parents.
       This appeal followed.

                            DISCUSSION
I.    Applicable law and standard of review
      Section 388 provides in relevant part: “Any parent or other
person having an interest in a child who is a dependent child of
the juvenile court . . . may, upon grounds of change of
circumstance or new evidence, petition the court . . . for a hearing
to change, modify, or set aside any order of court previously
made . . . .” (§ 388, subd. (a)(1).) “Section 388 provides the
‘escape mechanism’ . . . built into the process to allow the court to
consider new information. [¶] . . . Even after the focus has
shifted from reunification, the scheme provides a means for the
court to address a legitimate change of circumstances . . . . [¶]
[T]he Legislature has provided the procedure pursuant to section
388 to accommodate the possibility that circumstances may
change after the reunification period that may justify a change in




                                 12
a prior reunification order.” (In re Marilyn H. (1993) 5 Cal.4th
295, 309.)
       That being said, “[i]t is not enough for a parent to show just
a genuine change of circumstances under the statute. The parent
must show that the undoing of the prior order would be in the
best interests of the child.” (In re Kimberly F. (1997) 56
Cal.App.4th 519, 529 (Kimberly F.); see § 388, subd. (b).) “[T]he
burden of proof is on the moving party to show by a
preponderance of the evidence that there is new evidence or that
there are changed circumstances that make a change . . . in the
best interests of the child.” (In re Stephanie M. (1994) 7 Cal.4th
295, 317 (Stephanie M.).)
       “‘Whether a previously made order should be modified rests
within the dependency court’s discretion, and its determination
will not be disturbed on appeal unless an abuse of discretion is
clearly established.’” (In re Amber M. (2002) 103 Cal.App.4th
681, 685.) We will not reverse a juvenile court’s denial of a
section 388 petition “‘“unless the trial court has exceeded the
limits of legal discretion by making an arbitrary, capricious, or
patently absurd determination [citations].”’” (Stephanie M.,
supra, 7 Cal.4th at p. 318.)
II.    No abuse of discretion
       The juvenile court concluded that mother had not met her
burden of demonstrating changed circumstances or that granting
her petition for custody or reinstating reunification services was
in E.L.’s and Z.L.’s best interest. Factors to be considered in
determining what is in the best interests of a child under section
388 include “(1) the seriousness of the problem which led to the
dependency, and the reason for any continuation of that problem;
(2) the strength of relative bonds between the dependent children




                                 13
to both parent and caretakers; and (3) the degree to which the
problem may be easily removed or ameliorated, and the degree to
which it actually has been.” (Kimberly F., supra, 56 Cal.App.4th
at p. 532.)
       Mother’s long-standing substance abuse problem resulted
in the removal of the twins from her custody. Mother admitted
using methamphetamine since the age of 17 and struggling with
her sobriety for the past 20 years. Despite her past participation
in drug treatment programs, mother relapsed several times,
including while pregnant with E.L. and Z.L. Before her
reunification services were terminated, mother left or was
discharged from multiple drug treatment programs. She
remained drug-free only after learning of her most recent
pregnancy. Mother had been sober for only seven months at the
time she filed her section 388 petition.
       Mother’s seven-month period of sobriety was relatively
short when compared to her long history of substance abuse. At
best, she demonstrated changing rather than changed
circumstances in addressing her substance abuse issues. (See In
re Ernesto R. (2014) 230 Cal.App.4th 219, 223 [parent’s recent
sobriety reflected changing, not changed, circumstances]; In re
Casey D. (1999) 70 Cal.App.4th 38, 49 [mother’s four months of
sobriety did not demonstrate changed circumstances],
disapproved on another ground in In re Caden C. (2021) 11
Cal.5th 614, 636, fn. 5.)
       Mother contends the juvenile court should have extended or
reinstated her reunification services because the pandemic
adversely affected her ability to participate in individual
counseling and to reunify with the children. The record shows,
however, that the Department offered to assist mother with




                               14
obtaining therapy even after reunification services were
terminated. The pandemic was not the cause of mother’s failure
to complete her substance abuse program. Rather, the record
shows that mother was repeatedly discharged from various
treatment programs because she failed to take responsibility for
her actions. The record also shows that mother demonstrated
little interest in the twins’ medical and special needs. She never
participated in the children’s therapy sessions, despite multiple
invitations to do so.
        Mother cites In re S.S. (2020) 55 Cal.App.5th 355 as
support for her position. That case, however, is distinguishable.
The court in S.S. reversed an order terminating the parental
rights of a nonoffending father whose poverty and lack of stable
housing prevented him from taking custody of his child during
the case. Mother was the offending parent in this case. Her
substance abuse, her relatively short period of sobriety, and her
apparent lack of interest in the twins’ medical and special needs
were ample support for the juvenile court’s denial of her section
388 petition.
        Other cases on which mother relies are equally
distinguishable. The mother in In re J.M. (2020) 50 Cal.App.5th
833, a victim of domestic violence, showed she had addressed the
issue by ceasing contact with the offending father and completing
all domestic violence training. (Id. at p. 846.) She had also
progressed to unmonitored visits. (Id. at pp. 841, 843.) Mother’s
visits in this case remained monitored throughout the case, and
she had not completed her case plan at the time of the hearing on
her section 388 petition.
        In re I.B. (2020) 53 Cal.App.5th 133 also involved a mother
whose children were removed from her because of domestic




                                15
violence. The mother in I.B. completed all aspects of her case
plan, separated from her abusive partner, and voluntarily
continued with therapy even after the juvenile court terminated
reunification services. (Id. at pp. 154-155.) There was evidence
that the mother’s youngest child was equally bonded both to the
mother and to the foster parents. (Id. at pp. 159-160.) Here
there was no evidence the twins were bonded with mother.
       Mother also failed to demonstrate that granting her
petition would have been in the twins’ best interest. Throughout
the case, mother demonstrated little interest in the twins’ special
needs and multiple health issues. E.L. and Z.L. had been placed
since their birth with foster parents who consistently met the
twins’ physical and emotional needs, who were bonded with the
children, and who were willing to adopt them. Although mother
visited consistently with the children throughout the case, her
visits were never unmonitored, and there is no evidence that she
assumed a parental role during the visits. The juvenile court
weighed the evidence in light of the twins’ need for stability and
security and found that their best interests would not be served
by granting mother’s requested changes. The juvenile court did
not abuse its discretion by denying mother’s section 388 petition.

                        DISPOSITION
       The March 24, 2021 order denying mother’s section 388
petition is affirmed.


                                     ________________________
                                     CHAVEZ, J.
We concur:




                                16
________________________
LUI, P. J.


________________________
ASHMANN-GERST, J.




                           17